Citation Nr: 0015428	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a former prisoner of war, for 
purposes of receiving Department of Veterans Affairs (VA) 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service with the United 
States Armed Forces in the Far East (USAFFE) and the U.S. 
Army in the Philippines - North Luzon (USAFIP-NL), during 
World War II.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 administrative decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
determined that the veteran may not be recognized as a former 
prisoner of war (POW), and as such, is not entitled to the 
statutory presumptions available for former POWs.
 

FINDINGS OF FACT

1.  The veteran had recognized military service during World 
War II.

2.  In a May 1997 statement, the veteran claimed that he was 
a POW from May 1942 to October 1942; in his Affidavit for 
Philippine Army Personnel signed in February 1946, he 
indicated that he was a POW in an internment camp from 
February 28, 1943 to October 5, 1943, and from October 4, 
1943 to October 7, 1943.

3.  The United States Department of the Army certified that 
from May 12, 1942 to October 3, 1943, the veteran was 
involved in civilian pursuits, not engaged in military 
activities; from October 4, 1943 to October 7, 1943, he had 
alleged POW status, not supported; and from October 8, 1943 
to December 16, 1944, civilian pursuits, not engaged in 
military activities.

4.  The service department has not verified any period of POW 
service.

5.  The evidence does not support former POW service.
CONCLUSION OF LAW

The veteran is not entitled to recognition as a former POW, 
for purposes of receiving VA benefits.  38 U.S.C.A. § 1112(b) 
(West 1991); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.309(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in June 1999, the veteran 
appeared at a hearing before the undersigned Member of the 
Board.  At that hearing he presented additional evidence in 
support of his claim, consisting of an affidavit dated in 
February 1946, along with a waiver of RO jurisdiction of such 
evidence.  See 38 C.F.R. § 20.1304(c).  Thus, the Board may 
proceed with appellate review. 

This appeal arises out of the veteran's claim that he was a 
POW during his military service, and as such, he seeks 
entitlement to VA benefits based on recognition as a former 
POW.

The facts of this case are set forth as follows.  In February 
1997, the RO received the veteran's Application for 
Compensation for Pension, on which he claimed service 
connection for an eye injury, heart disease, and "many 
others."  The veteran listed his dates of active service as 
October 1941 through July 1946.  He indicated that he was a 
former prisoner of war in the Philippines, from April 10, 
1942 to July 1942.  

The veteran's service records include two Affidavits for 
Philippine Army Personnel.  One Affidavit was signed in 
October 1945, and the second was signed in February 1946.  
According to the Affidavit for Philippine Army Personnel 
signed in October 1945, the veteran indicated that he was 
called to active duty on October 29, 1941, and inducted to 
the USAFFE on November 2, 1941.  He stated that the unit was 
disbanded on May 10, 1942, at which time he became a civilian 
farmer until December 15, 1944.  He joined the guerrillas in 
December 1944, and was processed on October 8, 1945.  That 
Affidavit is silent as to any references to POW status. 

According to the veteran's Affidavit for Philippine Army 
Personnel signed in February 1946, he indicated that he was a 
POW in an internment camp from February 28, 1943 to October 
5, 1943, as well as from October 4, 1943 to October 7, 1943.  
He noted that he had surrendered, and was eventually 
released.  The veteran listed his date of induction into the 
USAFFE as November 2, 1941, assigned to the B Company, 23rd 
Bn, 12th Inf.; that unit was disbanded around May 10 or 11, 
1942, and he was then a civilian engaged in farming until 
February 28, 1943, at which time he surrendered to Japanese 
soldiers who had discovered he was a USAFFE soldier.  He was 
imprisoned as a POW in an internment camp, and then placed in 
a concentration camp, and released on October 7, 1943.  He 
resumed farming until December 16, 1944, and then was 
inducted into guerilla service on December 17, 1944, during 
which he indicated he fought in actual combat, and he was 
processed on October 10, 1945.

In April 1997, the United States Department of the Army 
certified that the veteran served as a Private with the U.S. 
Armed Forces in the Far East (USAFEE) and the U.S. Army in 
the Philippines - North Luzon (USAFIP-NL), a recognized 
guerrilla unit.  The veteran's dates of service, as listed by 
the U.S. Army, were as follows:  November 2, 1941 to December 
7, 1941, pre-war service; December 8, 1941 to May 5, 1942, 
beleaguered; May 6, 1942 to May 11, 1942, missing; May 12, 
1942 to December 16, 1944, no casualty status (NCS); December 
17, 1944 to January 8, 1945, missing; January 8, 1945, status 
under missing persons act (MPA) terminated; January 9, 1945 
to October 9, 1945, recognized guerrilla service; October 10, 
1945 to June 21, 1946, regular Philippine Army (PA) service.  

According to the Department of the Army, the veteran was 
entitled to receive pay for the foregoing periods, except for 
the following:  May 12, 1942 to October 3, 1943, civilian 
pursuits, not engaged in military activities; October 4, 1943 
to October 7, 1943, alleged POW status, not supported; 
October 8, 1943 to December 16, 1944, civilian pursuits, not 
engaged in military activities.  Moreover, the veteran was 
determined to be in a missing status, and entitled to pay for 
the following periods:  May 6, 1942 to May 11, 1942, with 
unit awaiting disbandment; December 17, 1944 to January 8, 
1945, recognized guerrilla service.  The veteran's name was 
not listed on an RO print-out record of names of living POWs, 
and the Department of the Army did not certify any POW 
status.  

In May 1997, the RO received the veteran's response to a POW 
questionnaire.  He requested that the RO "correct" his 
original application for benefits to indicate a period of 
captivity from May 1942 to October 1942.  He stated in the 
questionnaire that in May 1942, when they were returning from 
Baguio, they surrendered to the Japanese authority due to 
fear that the Japanese would kill their relatives.  The 
veteran indicated that after approximately one month, they 
were taken to Bongabong Concentration Camp.  In the later 
part of October, they were released in a group.  He provided 
the names of two other men who allegedly were POWs with him.  

In light of the veteran's statements on the POW 
questionnaire, the RO obtained military documents regarding 
the two men whom the veteran named as being POWs with him.  
However, there was no information which reflected POW status 
on their Affidavits for Philippine Army Personnel.  Moreover, 
their names were not listed on an August 1986 print-out of 
names of living POWs.  

Based on the foregoing information, in a May 1998 
Administrative Decision, the RO concluded that the veteran 
could not be recognized as a former POW, and he was not 
entitled to the statutory presumptions available to former 
POWs.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  The 
RO subsequently granted service connection for malaria (0 
percent).  
 
In his June 1999 testimony before the undersigned, the 
veteran indicated that he was taken as a prisoner of war 
after the fall of Bataan, on April 9, 1942.  He stated that 
he was not actually taken in the Bataan concentration camp, 
but he had surrendered.  He indicated that he was in a POW 
camp for approximately seven months, and after his release he 
went home.  He reported back to military control sometime in 
1944.  He said that he had guerilla service with the E 
Company, 2nd Battalion, 15th Division, 23rd Infantry.  He 
stated that he had been given documents related to POW 
status, but his house had been raised by fire, and thus, he 
was unable to present such documents.  He submitted a copy of 
a February 1946 affidavit from Francisco G. Daga, a junior 
officer in the 2nd Infantry Division, Philippine Army, 
confirming that the veteran had been indicted into service on 
November 2, 1941, and had participated in an enemy engagement 
at La Union.  

For VA purposes, if a veteran is:  (1) a former POW and; (2) 
as such was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. 
§ 1112(b); 38 C.F.R. § 3.309(c).  

The term "former POW" means a person who, while serving in 
the active military, naval, or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  The VA shall 
accept the findings of the appropriate service department 
that a person was a POW during a period of war unless a 
reasonable basis exists for questioning it.  Such findings 
shall be accepted only when detention or internment is by an 
enemy government or its agents.  38 C.F.R. § 3.1(y)(1).  

The VA is not required under 38 C.F.R. § 3.1(y) to follow a 
service department's finding that a veteran was not a POW.  
Manibog v. Brown, 8 Vet. App. 465, 468 (1996); VAOPGCPREC 14-
94 (O.G.C. Prec. 14-94).  The Board may plausibly find that 
the appellant was not a POW during service if service 
department records do not reflect that he was and if the 
dates of alleged POW status in the evidence vary 
considerably.  See Manibog, 8 Vet. App. at 468 (veteran was 
deemed not to have former POW status when his service records 
did not indicate he was a former POW and he presented varying 
statements regarding his dates of alleged POW status).

In this case, based on the evidence of record and the 
pertinent laws and regulations noted above, the Board finds 
that the veteran is not entitled to recognition as a former 
POW.  Significantly, the information provided by the 
Department of the Army regarding the veteran's military 
service does not show that he had any periods of confinement 
as a POW.  Moreover, the veteran's Affidavit for Philippine 
Army Personnel, signed in October 1945, is silent for any 
indication that he was a POW.  The Board acknowledges the 
veteran's February 1946 Affidavit for Philippine Army 
Personnel, in which he noted that he was a POW in an 
internment camp from February 28, 1943 to October 5, 1943, 
and from October 4, 1943 to October 7, 1943.  However, 
comparing those dates to the dates of service certified by 
the Department of the Army, the veteran was in "no casualty 
status" during that time, also described as "civilian 
pursuits, not engaged in military activities."  The 
Department of the Army indicated that the veteran's alleged 
POW status was not supported.  Further, any confinement in 
1943 would have been during civilian status.  

Finally, in his claim for benefits and other recent 
statements, including his testimony before the Board, the 
veteran has alleged that he was a POW in 1942 commencing with 
the fall of Bataan, which is contrary to the information he 
provided in his February 1946 Affidavit, in which he alleged 
POW status in 1943.  Thus, the veteran has presented 
conflicting dates as a POW.  Moreover, other than the 
veteran's own statements, he has presented no evidence 
supporting his claim that he is a former POW.  In that 
regard, he presented the names of two men who he said had 
been fellow POW's.  Those former comrades, however, were not 
found on a list of living POWs, dated in August 1986, and had 
not been certified by the service department as having POW 
status.  

The Board appreciates the veteran's testimony to the effect 
that other documentation he had regarding POW confinement was 
lost in a fire.  The affidavit he submitted at his hearing, 
while supportive of his recognized service, made no specific 
reference to his having been a POW.  As matters stand, the 
record is insufficient to support his claim for former POW 
status for VA purposes, and as such, his claim must be denied


ORDER

Entitlement to recognition as a former prisoner of war, for 
purposes of receiving VA benefits, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

